fails to demonstrate that his plea was involuntarily or unknowingly
                entered.    See Hargrove v. State, 100 Nev. 498, 502 03, 686 P.2d 222, 225
                                                                       -




                (1984)     (explaining that bare and naked claims are insufficient to
                demonstrate that a petitioner is entitled to relief). Therefore, we conclude
                that the district court did not err in denying this claim.
                              Second, Martinez claimed that his due process rights were
                violated when the district court failed to adequately advise him of the
                consequences of his plea. Martinez fails to identify any consequences for
                which he was inadequately advised, and his bare and naked claim fails to
                demonstrate that his guilty plea was involuntarily or unknowingly
                entered. See id. Therefore, we conclude that the district court did not err
                in denying this claim.
                              Third, Martinez claimed that his due process rights were
                violated when his appellate counsel failed to provide him with his case file.
                This claim was outside the scope permissible in a postconviction petition
                challenging a guilty plea because the claim did not challenge the
                voluntariness of the guilty plea or the effective assistance of counsel in
                relation to the plea.    See NRS 34.810(1)(a). Furthermore, this claim is
                belied by the record, as appellate counsel certified that he had provided
                Martinez with all of the documents in his possession. Therefore, we
                conclude that the district court did not err in denying this claim.
                              Fourth, Martinez claimed that his due process rights were
                violated when the prosecutor improperly sought habitual criminal
                adjudication. This claim was outside the scope permissible in a
                postconviction petition challenging a guilty plea.         See id.   Therefore, we
                conclude that the district court did not err in denying this claim.



SUPREME COURT
     OF
   NEVADA
                                                        2
(0) 194Th e
                            Finally, Martinez claimed that he was denied due process and
                the effective assistance of counsel due to multiple errors that occurred
                before and during sentencing. He identifies no such errors but instead
                relies on his claim that his appellate counsel failed to provide him with his
                case file. Because Martinez alleged no facts that would demonstrate that
                his plea was invalid, we conclude that the district court did not err in
                denying this claim. Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.


                                                                                       , C.J.
                                                           Hardesty




                                                                                          J.
                                                           Douglas




                cc: Hon. Douglas Smith, District Judge
                     Daniel Martinez
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A